DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 30 June 2021, with respect to the 35 USC 102 rejection to Fettke have been fully considered and are persuasive.  The 35 USC 102 Rejection of Claim 14 has been withdrawn. 
Allowable Subject Matter
Claims 14-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Lorentz (US 6,189,562).
Lorentz discloses: a valve bush (1); a valve cover (10) partially closing the valve bush on an end face (the bottom as seen in Figure 1); a valve slide guided within the valve bush in a longitudinal direction (14); a housing part comprising a recess matching an external contour of the valve bush (within 9); and a spring (21) arranged within the valve bush for preloading the valve slide in a starting position (Figure 1), wherein the valve bush forms an inlet for hydraulic fluid into the hydraulic valve (through 2), wherein the housing part forms a duct for feeding hydraulic fluid to the inlet in the valve bush (Figure 1 at the inlet arrow), but fails to expressly disclose where a hydraulic control unit for an automatic transmission of a motor vehicle comprises an intermediate plate partially covering the valve cover and forming a counter support for the valve cover, wherein the valve bush, the valve cover, the valve slide, and the spring are inserted into the recess of the housing part and form a hydraulic valve, wherein the valve cover forms an outlet for hydraulic fluid out of the hydraulic valve, and wherein the intermediate plate forms a duct for discharging hydraulic fluid out of the outlet of the valve cover.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753